ORDER

PER CURIAM.
Charles E. Collins pleaded guilty to four counts of the class C felony of forgery, § 570.090, RSMo 2000. The court sentenced Mr. Collins to two years in prison on each count, to be served concurrently. On appeal, Mr. Collins claims that the trial court erred in overruling his motion to dismiss the indictment because his rights under the Uniform Mandatory Disposition of Detainers Law (UMDDL) were violated. This court finds that Mr. Collins’ rights under the UMDDL were not violated. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
Mr. Collins’ convictions and sentences are affirmed. Rule 30.25(b).